Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/08/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of reference Application Number 13207777 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5, 7-18, 20-23 are allowed. 
Claim 1 is directed to a non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, perform a method for recreating a state of a clinical computing system, such that the method is useful in computer-driven disease surveillance systems, the method comprising: 
extracting a first set of data elements for a patient occurring at or before a heart attack event or a stroke event from the clinical computing system, wherein the first set of data elements represents one of a clinical document, a lab value, a medication, a problem list, or a clinical order, and wherein first state changes that occur for each data element in the first set of data elements are identified, the first state changes comprising a mutation of data, function, or other computing element, and wherein the state changes are associated with the one of the clinical document, the lab value, the medication, the problem list, or the clinical order;	

the second state changes are associated with the one of the clinical document, the lab value, the medication, the problem list, or the clinical order; 
recreating, via a computing device having a processor and a memory, the state of the clinical computing system by concatenating the first set of data elements and the second set of data elements to determine differences between the first state changes and the second state changes; 
based at least in part on recreating the state of the clinical computing system, identifying criteria to predict an occurrence of the heart attack event or the stroke event; and 
communicating for display on a computer interface a recreated state of the clinical computing system and the criteria to predict the occurrence of the heart attack event or the stroke event for the patient, wherein the recreated state of the clinical computing system is prior to the heart attack event or the stroke event, and 
wherein the first set of data elements and the second set of data elements indicate a specific activity on an electrocardiogram of the patient increased over a predetermined activity level prior to the heart attack event or the stroke event. 
Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
Claims 2-3, 5, 7-9, 22-23 are dependent from claim 1 and are allowed as the same reason given above 
Claims 10-14 incorporate all the limitation of claims 1-3, 5, 7-9, 22-23 and are allowed for the same reasons given above. 
Claims 15-18, 20-21 incorporate all the limitation of claims 11-3, 5, 7-9, 22-23 and are allowed for the same reasons given above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686